Title: Thomas Jefferson to Richard M. Johnson, 29 January 1813
From: Jefferson, Thomas
To: Johnson, Richard M.


          Dear Sir Monticello Jan. 29. 13. 
           A letter which I wrote you on the 26th inst. at the request of mr James McKinney of this neighborhood, and transmitted thro’ him, requires that what I could not, without offence, say in that should be added in this. every thing was true which was said in that but all there said does not qualify him for military command. for subordinate employment in the Commissary’s or Quartermaster’s department I should think him well fitted inasmuch as that would be analogous to his former pursuits, to his habits and manners, all of which would associate him with that rather than with the military class of the army. this is the common opinion of his neighbors, which I think it a duty to express, lest your kind dispositions towards myself should give greater weight to the application of than the subject of it would authorise justify.
          We are all loyal here as to the war. all (a few federalists excepted) think it could not have been declined longer with either honor or advantage. but to continue it’s popularity you must admit free exportations. war taxes and a suppression of exports would be to call for bricks without allowing straw. no people can stand that. Gr. Britain it seems is to send us 10. ships of the line, 15 frigates & 20. gun brigs. these will employ 15,000 seamen at 5 guineas a week each (every thing included) which will add 4. millions a year to her expences, and the sooner bring on that crush of her paper, which alone will give peace in to the world. when her navy shall be reduced to what shall be commensurate with her annual revenue in hard money, it will be what we ought to wish it to continue to be. we shall then stand on the intervening element in our just proportion with her. with ardent wishes for success to all your exertions, accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        